Citation Nr: 0207861	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  97-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased rating for a urethral stricture, 
currently rated 40 percent disabling.

(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied an ratings in excess of 10 percent for an 
urethral stricture and a hiatal hernia with chronic 
gastritis, and denied service connection for hypertension.  
In May 1998 the Board remanded the case to the RO for further 
development.  In August 1999 the RO increased the rating for 
the urethral stricture to 30 percent.  

In May 2000 the Board denied an increased rating for the 
service-connected hiatal hernia with chronic gastritis and 
again remanded the claim for service connection for 
hypertension and an increased rating for the service-
connected urethral stricture to the RO.  In August 2000 the 
RO increased the rating for the service-connected urethral 
stricture to 40 percent and confirmed the denial of service 
connection for hypertension. 

In March 2001 the RO denied service connection for benign 
prostatic hypertrophy with episodes of prostatitis as 
secondary to urethral stricture disease and impotence.  The 
veteran did not appeal this decision.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for an 
acquired psychiatric disorder as secondary to service-
connected bilateral knee disabilities, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  Accordingly, that issue 
will remain in pending status during this development.  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the remaining issue.


FINDING OF FACT

The veteran's service-connected urethral stricture disease 
requires daily self dilation and intermittent catheterization 
and does not require the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
urethral stricture disease have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.115a, 4.115b, Part 4, 
Diagnostic Code 7518 (2001)


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
VCAA redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this regard, the RO has not reviewed the 
veteran's claims in conjunction with the VCAA and the 
pertinent regulations.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
The discussions in the statement of the case and supplemental 
statements of the case informed the appellant of the evidence 
needed to substantiate his claims and of the pertinent law 
and regulations.  In an April 2001 supplemental statement of 
the case the RO informed the veteran of the contents of the 
VCAA.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
service medical records, and post-service medical records 
identified by the veteran.  The veteran has also undergone 
several VA examinations during the appeal period and 
participated in a videoconference hearing.  Consequently, the 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  As such, the 
Board finds that a decision in this case is not prejudicial 
to the veteran and the Board will proceed with its 
adjudication of the veteran's appeal.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

I.  Background

The veteran's service medical records show a number of 
treatments for non-specific urethritis.  Following service 
the veteran received intermittent treatment for urethral 
stricture disease.

In May 1991 the veteran was admitted to a VAMC for visual 
internal urethrotomy. A catheter was inserted in left in 
place.  The diagnosis was urethral stricture disease.  Two 
weeks later the catheter was removed.  

A July 1991 VA genitourinary examination noted no recent, 
dysuria, frequency, hematuria, or difficulty stopping or 
starting the urinary stream.  Physical examination was 
normal.  The diagnosis was urethral stricture disease.  

In October 1991 the RO granted service connection for 
urethral stricture disease and assigned a 10 percent rating.  
This rating remained in effect until the current claim. 

In March 1993 the veteran was admitted to a VAMC for visual 
internal urethrotomy.  It was noted that he had previously 
had the procedure, but had failed to gain a patent urethra, 
secondary to non-compliant performance of daily in-and-out 
catheterizations.  A catheter was inserted in left in place.  
The diagnoses were urethral stricture disease, a hiatal 
hernia, and prostatitis.  Subsequent VA outpatient treatment 
records show the veteran was performing self-catheterization.  
In December 1995 it was reported that he was performing self-
catheterization appropriately 2 times a month.  

On a June 1996 VA genitourinary examination, the veteran 
reported that he was performing self-catheterization twice 
weekly.  He said that he was currently asymptomatic.  The 
diagnosis was history of chronic stricture in the urethra.  
There were no objective findings of urethral fistula and no 
urine incontinence or leaking.  He was not wearing a pad.

At a February 1998 videoconference hearing before the 
undersigned member of the Board the veteran stated that he 
had to void 4 or 5 times a day but sometimes up to 5-6 times 
an hour.  At night he had to get up about 5 times.  He stated 
that he did not were a catheter that he performed self-
catheterization from 2-3 times a week to twice a month.  He 
did not wear absorbent pad.   He had an absorbent pad on his 
bed, which he changed every two to three hours because of 
premature wetting. 

The veteran was admitted to a VAMC in April 1998 for a 1-day 
history of fever, chills, nausea, and vomiting.  He gave a 
history of urethral stricture which required catheterization 
b.i.d. times 30. His prostate was extremely tender.  He was 
treated with antibiotics and his symptoms resolved.  The 
diagnoses were hypertension, hiatal hernia, gastroesophageal 
reflux disease, prostatitis, and cardiomegaly.  He continued 
to receive intermittent treatment at VA facilities for 
several disorders including the urethral stricture disease.

A July 1998 VA genitourinary examination noted the veteran 
was daily self-dilations for urethral stricture disease.  He 
reported that his urinary stream was slow but he had no 
incontinence.  He reported that he required intermittent 
catheterization as part of his daily dilations.  The 
diagnosis was urethral stricture disease, currently active 
requiring self-dilations, and erectile dysfunction.

VA outpatient treatment records in 1999 and 2000 primarily 
related to conditions not here in issue, but do note the 
veteran requires self-catheterization.  In May 1999 it was 
noted that that he had had some testicular pain with some 
intermittent dysuria for a month and a half.  The diagnoses 
included trichomonas.  In March 2000, it was noted that that 
he performed self-catheterization twice a month.  There were 
no voiding complaints.

On a July 2000 VA genitourinary examination, the veteran 
reported that he had urethral stricture disease that followed 
a pelvic fracture from a motor vehicle accident in 1967 when 
he was treated with a Foley catheter for 3-4 weeks.  He said 
that thereafter a urethral stricture was diagnosed.  He said 
he had nocturia 5 or 6 times a night, double voiding, a 
feeling of incomplete voiding, and urgency at night, but no 
hesitancy.  He reported that he had enuresis primarily at 
night associated with urgency.  He stated that during the 
last two months he had several episodes of enuresis occurred 
primarily at night associated with urgency.  He wore a pad at 
that time which he changed three times a day.  He reported 
that the urgency and incontinence stopped approximately one 
week earlier.  

The impressions included: 1.) Urethral stricture disease 
(penile) secondary to Foley catheter placement and urethral 
trauma; 2.) Erectile dysfunction secondary to pelvic fracture 
and treatment of urethral stricture disease; and 
3.) Hypertension.

A December 2000 statement from a VA medical doctor notes the 
veteran had multiple medical problems including hypertension, 
gastroesophageal reflux disease, a urethral stricture, 
diabetes mellitus, and benign prostatic hypertrophy with 
episodes of prostatitis.  The doctor opined that the veteran 
should have a medical retirement from his job at the postal 
service because of Meniere's disease.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001). Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

To summarize, the lay testimony and statements are deemed 
competent with regard to the description of the symptoms of 
his urethral stricture disease.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

In this regard, the RO has assigned a 40 percent rating for 
the urethral stricture disease in accordance with the 
criteria set fort in the Schedule for Rating Disabilities.  
38 C.F.R. §§ 4.115a, 4.115b, Part 4, Diagnostic Code 7518. 
Diagnostic Code 7518 provides that urethral stricture will be 
rated as voiding dysfunction.  38 C.F.R. § 4.115b.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a.  Evaluation under urine leakage 
involves ratings ranging from 20 to 60 percent and 
contemplates continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence.  
When these factors require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day, a 60 percent evaluation is warranted.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  Id.

The current medical evidence shows that the veteran's 
urethral stricture disease does result in significant 
impairment.  This disorder requires daily self-dilations, 
which includes intermittent self-catheterization.  During the 
recent VA examination there was an apparent increase in 
symptoms with the veteran stating that during the last two 
months he had several episodes of enuresis occurred primarily 
at night associated with urgency.  As a result he wore a pad 
at that time which he changed three times a day.  However, he 
also indicated that the urgency and incontinence stopped 
approximately one week prior to the examination. Regardless, 
at the current time the evidence does not establish that the 
veteran requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  Accordingly the Board finds that the preponderance 
of the evidence is against his claim.  Therefore, a rating in 
excess of 40 percent is not warranted.  


ORDER

An increased rating for a urethral stricture disease is 
denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

